Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The instant application is made special under the patent prosecution highway (PPH). All the information provided under PPH has been taken into account.
DETAILED ACTION
Election/Restrictions
3.	Applicant’s election without traverse of Group I (claims 1-8 and 16-18) in the reply filed on 05/05/2022 is acknowledged.
4.	Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/05/2022.

Response to New Claim Amendment filed 05/05/2022
5.	New Claims 16, 17, and 18 were added, which are supported by page 2, lines 10-30, of the specification as originally filed (see also original claims 3-4 and 6 language).
	Thus, no new matter is present. 

Specification
6.	The disclosure is objected to because of the following informalities: 
	At page 2, lines 20-21, of the present specification: The applicants are advised to change “NR3-” to “NR3-”.
	At page 2, line 22, of the present specification: The applicants are advised to change “R2” to “R2”.  
	At page 2, line 24, of the present specification: The applicants are advised to change “R3” to “R3”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 17: It recites, among other things, “after the removal of the terminal isocyanate, amino or hydroxyl groups” (Emphasis added).  Since claims 1 and 4, on which claim 17 depends from, do not provide proper antecedent basis for “the removal of the terminal isocyanate, amino or hydroxyl groups”, it is not clear whether the terminated groups are part of the elastomeric prepolymer or additional new ingredients because there is no earlier reference to these terminated groups. 
	Accordingly, the scope of these claims is deemed indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 3-6, 8, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Feller et al. (US 2018/0304526) in view of Johnson et al. (US 2005/0175925), Jenrich et al. (US 2010/0261822) and Mulhaupt et al. (US 5,278,257)1.
	As to Claims 1, 3-6, 8, and 16-18: Feller et al. disclose a dual cure polymerizable liquids (resins) suitable for producing three-dimensional objects by stereolithography (Paragraphs [0002]-[0004]), comprising a mixture of (a) light polymerizable monomers and/or prepolymers and (b) heat-polymerizable monomers and/or prepolymers (Paragraphs [0021]-[0028]).  Feller et al. also disclose that the light polymerizable monomers/prepolymers comprise acrylate or methacrylate (which according to claims 6 and 18 correspond to the claimed light polymerizable monomer) and additional ingredients, including a photoinitiator (Paragraphs [0025] and [0034]-[0035]).  Feller et al. further disclose that the heat-polymerizable monomers and/or prepolymers comprise, among other things, one or more tougheners including those made from core-shell rubber (Paragraphs [0049]-[0052]).  Moreover, Feller et al. disclose that the dual cure resin is nonaqueous (see, for example, claim 6 of Feller et al.).  
	However, Feller et al. do not specifically mention the addition of dicyclopentadiene-containing polyepoxide resin, a cyanate ester resin, and an epoxy-reactive toughening agent in their heat-polymerizable component of the dual cure resin as required by the claims.  
	Nevertheless, Johnson et al., like Feller et al., disclose preparing three-dimensional objects by stereolithography (Paragraph [0006] of Johnson et al.).  Johnson et al. also disclose the use of dicyclopentadiene-containing polyepoxide resin in a heat-polymerizable component for the purposes of preparing three-dimensional objects by stereolithography (Paragraphs [0031]-[0032], [0120] and [0162]). 
	Furthermore, Jenrich et al. disclose employing a cyanate ester resin, including bisphenol A cyanate ester, for the purposes of obtaining good storage and processing properties and may be processed into duromers having good mechanical properties (Paragraphs [0006] and [0012]). 
	Additionally, Mulhaupt et al. disclose using an epoxy-reactive toughening agent, i.e., phenol-terminated polyurethane, polyurea or polyurea-urethane of the formula I:

    PNG
    media_image1.png
    73
    302
    media_image1.png
    Greyscale

in which m is 1 or 2, n is 2-6, R1 is the n-valent radical of an elastomeric prepolymer, the elastomeric prepolymer is soluble or dispersible in epoxide resins, X and Y are -O- or -NR3-, R2 is an m+1 valent radical of polyphenol or aminophenol after the removal of the phenolic hydroxy groups or amino group, and R3 is hydrogen, C1-C6 alkyl, or phenyl , to increase impact strength, peel strength, and other properties (Col. 1, lines 44-65 and see also abstract). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the dicyclopentadiene-containing polyepoxide resin, bisphenol cyanate ester resin, and epoxy-reactive toughening agent comprising a compound of the claimed formula I taught by Johnson et al., Jenrich et al., and Mulhaupt et al. in the dual cure resin discussed in Feller et al., with a reasonable expectation of successfully obtaining advantageous properties and using the same for three-dimensional objects via stereolithography.

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Feller et al. (US 2018/0304526) in view of Johnson et al. (US 2005/0175925), Jenrich et al. (US 2010/0261822) and Mulhaupt et al. (US 5,278,257) as applied to claims 1, 3-6, 8, and 16-18 above, and further in view of Pratt et al. (US 2015/0240113)2. 
	The disclosures with respect to Feller et al., Johnson et al., Jenrich et al., and Mulhaupt et al. in paragraph 8 are incorporated here by reference.  They do not specify the core shell rubber toughener as comprising a polybutadiene core as required by claim 2.  
	However, Pratt et al. disclose using core shell rubber having a polybutadiene core to obtain advantageous properties (Paragraphs [0036]-[0037]).  Thus, it would have been obvious to one of ordinary skill in the art to use the core shell rubber with a polybutadiene core taught by Pratt et al. as the core shell rubber toughener in the dual cure resin suggested by Feller et al., Johnson et al., Jenrich et al., and Mulhaupt et al., with a reasonable expectation of successfully obtaining desired properties. 

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feller et al. (US 2018/0304526) in view of Johnson et al. (US 2005/0175925), Jenrich et al. (US 2010/0261822) and Mulhaupt et al. (US 5,278,257) as applied to claims 1, 3-6, 8, and 16-18 above, and further in view of Rolland et al. (US 2018/0264719). 
	The disclosures with respect to Feller et al., Johnson et al., Jenrich et al., and Mulhaupt et al. in paragraph 8 are incorporated here by reference.  They do not specify their dual cure resin as being homogenous as required by claim 7.
	However, Rolland et al. disclose using dual cure resins having good homogeneous blends suitable for producing three-dimensional objects (Paragraph [0658] and see also abstract).  Thus, it would have been obvious to one of ordinary skill in the art to employ the dual cure resins suggested by Feller et al., Johnson et al., Jenrich et al., and Mulhaupt et al. in the form of good homogeneous blends, as taught by Rolland et al., for the purposes of producing three-dimensional objects. 

Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 09/22/2021. 
        2 Cited in the IDS submitted by applicants on 09/22/2021.